UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21043 Pioneer High Income Trust (Exact name of registrant as specified in charter) 60 State Street Boston, MA02109 (Address of principal executive offices) Terrence J. Cullen 60 State Street Boston, MA02109 (Name and address of agent for service) Registrant's telephone number, including area code:(617) 742-7825 Date of fiscal year end:March 31 Date of reporting period:July 1, 2012 to June 30, 2013 SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Pioneer High Income Trust By (Signature and Title)/s/ John F. Cogan, Jr. John F. Cogan, Jr., President DateAugust 20, 2013 Pioneer High Income Trust DELTA AIR LINES, INC. Ticker: DAL Security ID: 247361702 Meeting Date: JUN 27, 2013 Meeting Type: Annual Record Date: MAY 03, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Richard H. Anderson For For Management 1b Elect Director Edward H. Bastian For For Management 1c Elect Director Roy J. Bostock For For Management 1d Elect Director John S. Brinzo For For Management 1e Elect Director Daniel A. Carp For For Management 1f Elect Director David G. DeWalt For For Management 1g Elect Director William H. Easter, III For For Management 1h Elect Director Mickey P. Foret For For Management 1i Elect Director Shirley C. Franklin For For Management 1j Elect Director David R. Goode For For Management 1k Elect Director George N. Mattson For For Management 1l Elect Director Paula Rosput Reynolds For For Management 1m Elect Director Kenneth C. Rogers For For Management 1n Elect Director Kenneth B. Woodrow For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Stock Retention/Holding Period Against Against Shareholder HORIZON LINES, INC. Ticker: HRZL Security ID: 44044K309 Meeting Date: JUN 06, 2013 Meeting Type: Annual Record Date: APR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Martin Tuchman For For Management 1.2 Elect Director Samuel A. Woodward For For Management 2 Increase Authorized Common Stock For Against Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation LEAR CORPORATION Ticker: LEA Security ID: 521865204 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: MAR 21, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas P. Capo For For Management 1.2 Elect Director Jonathan F. Foster For For Management 1.3 Elect Director Kathleen A. Ligocki For For Management 1.4 Elect Director Conrad L. Mallett, Jr. For For Management 1.5 Elect Director Donald L. Runkle For For Management 1.6 Elect Director Matthew J. Simoncini For For Management 1.7 Elect Director Gregory C. Smith For For Management 1.8 Elect Director Henry D. G. Wallace For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation LYONDELLBASELL INDUSTRIES NV Ticker: LYB Security ID: N53745100 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: APR 24, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jacques Aigrain For For Management 1.2 Elect Director Scott M. Kleinman For For Management 1.3 Elect Director Bruce A. Smith For For Management 2 Adopt Financial Statements and For For Management Statutory Reports 3 Approve Discharge of Management Board For For Management 4 Approve Discharge of Supervisory Board For For Management 5 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 6 Ratify PricewaterhouseCoopers as For For Management Auditors 7 Approve Remuneration of Supervisory For For Management Board 8 Approve Dividends of USD 4.20 Per Share For For Management 9 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 10 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 11 Approve Cancellation of up to 10 For For Management Percent of Issued Share Capital in Treasury Account 12 Amend Articles of Association For For Management NEXUS FLOATING PRODUCTION LTD. Ticker: NEXUS Security ID: Y6265HAA0 Meeting Date: AUG 29, 2012 Meeting Type: Bondholder Record Date: AUG 17, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve the Summons For For Management 2 Approve the Agenda For For Management 3 Elect Two Bondholders to Sign Minutes For For Management Together with Chairperson 4 Authorize Trustee to Terminate Bond For For Management Loan Agreements for Residual Loan Number One and Residual Loan Number Two, Release Claims of Residual Loans under Bond Loan Agreements, and Pay Cash Consideration to Bondholders NORSE ENERGY CORP. ASA Ticker: NEC Security ID: R5S42T106 Meeting Date: JUL 05, 2012 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting For For Management 2 Registration of Attending Shareholders For For Management and Proxies 3 Elect Chairman of Meeting; Designate For For Management Inspector(s) of Minutes of Meeting 4 Approve Notice of Meeting and Agenda For For Management 5.1 Approve Reduction in Share Capital, For For Management Share Premium Fund, and Other Equity 5.2 Approve Reduction in Share Capital via For For Management Lowering of Par Value 6 Approve Issuance of Convertible Loan For For Management without Preemptive Rights 7 Approve Issuance of Convertible Loan For For Management without Preemptive Rights 8 Approve Creation of NOK 65 Million For For Management Pool of Capital without Preemptive Rights 9 Approve Issuance of Stock Options For For Management 10 Amend Articles of Association For For Management 11 Authorize Company to Call EGM with Two For For Management Weeks' Notice 12 Elect New Director For For Management NORSE ENERGY CORP. ASA Ticker: NEC Security ID: R5S42T106 Meeting Date: MAY 31, 2013 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting For For Management 2 Registration of Attending Shareholders For For Management and Proxies 3 Elect Chairman of Meeting; Designate For For Management Inspector(s) of Minutes of Meeting 4 Approve Notice of Meeting and Agenda For For Management 5 Approve Reduction in Share Capital via For For Management Reduction of Par Value 6 Approve Issuance of Shares Against For For Management Set-Off in Interest Obligations 7 Approve Issuance of Shares Against For For Management Set-Off Under the Bond Loan 8 Approve Issuance of Shares Against For For Management Set-Off Under the Shareholders Loan 9 Approve Stock Option Plan; Approve For For Management Issuance of 94 Million Warrants to Guarantee Conversion Rights 10 Approve Creation of Pool of Capital For For Management with Preemptive Rights 11 Approve Issuance of Shares Against For For Management Set-Off Under the Bond Loan 12 Approve Issuance of Convertible Bonds For For Management without Preemptive Rights 13 Approve Creation of Pool of Capital For For Management without Preemptive Rights NORSE ENERGY CORP. ASA Ticker: NEC Security ID: R5S42T106 Meeting Date: JUN 21, 2013 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2 Registration of Attending Shareholders None None Management and Proxies 3 Elect Chairman of Meeting; Designate For For Management Inspector(s) of Minutes of Meeting 4 Approve Notice of Meeting and Agenda For For Management 5 Approve Financial Statements and For For Management Statutory Reports; Approve Allocation of Income 6 Approve Remuneration Policy And Other For Against Management Terms of Employment For Executive Management 7 Approve Remuneration of Directors and For For Management Nominating Committee Members 8 Approve Remuneration of Auditors For For Management 9 Amend Articles Re: Number of Board For For Management Members 10a Elect Cecilie Amdahl as Chairman For For Management 10b Elect Bjarte Bruheim as Director For For Management 10c Elect Elin Karjfell as Director For For Management ROWAN COMPANIES PLC Ticker: RDC Security ID: G7665A101 Meeting Date: APR 26, 2013 Meeting Type: Annual Record Date: MAR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect William T. Fox, III as Director For For Management 2 Elect Sir Graham Hearne as Director For For Management 3 Elect H. E. Lentz as Director For For Management 4 Ratify Deloitte & Touche LLP as our U. For For Management S. Auditors 5 Reappoint Deloitte & Touche U.K LLP as For For Management our U.K. Auditors 6 Authorize the Audit Committee to Fix For For Management Remuneration of Auditors 7 Approve Omnibus Stock Plan For For Management 8 Approve Remuneration Report For For Management 9 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation TEVA PHARMACEUTICAL INDUSTRIES LTD. Ticker: TEVA Security ID: 881624209 Meeting Date: SEP 12, 2012 Meeting Type: Annual Record Date: AUG 13, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive and Discuss Consolidated None None Management Balance Sheet as of Dec. 31, 2011 and Consolidated Income Statements for 2011 2 Distribute Cash Dividends for the Year For For Management Ended Dec. 31, 2011, Paid In Four Installments in an Aggregate Amount of NIS 3.40 Per Ordinary Share 3.1 Reelect Phillip Frost as Director For For Management 3.2 Reelect Roger Abravanel as Director For For Management 3.3 Elect Galia Maor as Director For For Management 3.4 Reelect Richard A. Lerner as Director For For Management 3.5 Reelect Erez Vigodman as Director For For Management 4 Approve Payment to Each of the Company For For Management Directors, Other Than the Chairman and Vice Chairman, of an Annual Fee Plus a Per Meeting Fee 5 Approve Annual Fee and Reimbursement For For Management of Expenses of Chairman 6 Approve Annual Fee and Reimbursement For For Management of Expenses of Vice Chairman 7 Approve Certain Amendments to Articles For For Management of Association 8 Approve Indemnification and Release For For Management Agreements for Directors of the Company 9 Reappoint Kesselman & Kesselman as For For Management Independent Registered Public Accounting Firm of the Company and Authorize Board To Determine Its Compensation END NPX REPORT
